            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

JEREMY JOHNSON and FELICIA
JOHNSON, Individually and as Parents of
the Minor Child, MJ                                     PLAINTIFFS

v.                      No. 2:20-cv-139-DPM

ROSS SIMS, Individually and in his
official capacity as Principal of the
Lakeside School District                               DEFENDANT

                            JUDGMENT
     The Johnsons' complaint is dismissed with prejudice.




                                D .P. Marshall Jr.
                                United States District Judge
